


EXHIBIT 10.4








Kraft Foods Group, Inc
Management Stock Purchase Plan
- PLAN DOCUMENT -
Adopted October 29, 2012 and
Amended as of January 30, 2014








--------------------------------------------------------------------------------




KRAFT FOODS GROUP, INC.
MANAGEMENT STOCK PURCHASE PLAN
1.ESTABLISHMENT OF PLAN; PURPOSE. This Kraft Foods Group, Inc. Management Stock
Purchase Plan (this “MSPP”) was adopted by the Board of Directors (the “Board”)
of Kraft Foods Group, Inc. (the “Company”) on October 29, 2012 and amended on
January 30, 2014. This MSPP is intended to provide certain key employees of the
Company and its affiliates with the opportunity to defer a portion of their
bonus compensation and to align management and shareholder interests through
awards of Deferred Compensation Units under this MSPP and awards of Restricted
Stock Units under Section 5(a)(v) of the Kraft Foods Group, Inc. 2012
Performance Incentive Plan (the “PIP”).
2.TAX COMPLIANCE. Notwithstanding anything in this MSPP to the contrary, this
MSPP shall be construed to reflect the intent of the Company that all elections
to defer, awards issued hereunder, distributions, and other aspects of this MSPP
shall comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code) and any regulations and other guidance thereunder to the extent
applicable. This MSPP may be amended at any time, without the consent of any
party, to avoid the application of Section 409A of the Code in a particular
circumstance or as is necessary or desirable to satisfy any of the requirements
under Section 409A of the Code, but the Company shall not be under any
obligation to make any such amendment. Nothing in this MSPP shall provide a
basis for any person to take action against the Company or any affiliate based
on matters covered by Section 409A of the Code, including the tax treatment of
any amount paid or award made under this MSPP, and neither the Company nor any
of its affiliates shall under any circumstances have any liability to any
Participant or his estate for any taxes, penalties or interest due on amounts
paid or payable under this MSPP, including taxes, penalties or interest imposed
under Section 409A of the Code or the law or legislation otherwise applicable to
the Participant.
3.ELIGIBILITY; PARTICIPATION; ADMINISTRATION.
3.1 Eligibility. An employee of the Company or an affiliate shall be eligible to
participate in this MSPP if the employee (a) is in salary bands or pay grades
designated and approved by the Committee, (b) is employed by the Company or an
affiliate on the first date of the annual enrollment period for this MSPP, and
(c) is a member of a select group of management or highly compensated employees
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) (each such employee who elects to defer bonus compensation
pursuant to this MSPP is referred to herein as a “Participant”).
3.2 Participation. An eligible employee may elect to participate in this MSPP
with respect to any Plan Year by submitting a participation agreement in the
form determined by the Company (a “Participation Agreement”) to the Company or
its affiliate, as applicable, on or before to the date established by the
Company, in the immediately preceding Plan Year. The “Plan Year” shall be the
calendar year.
3.3 Administration. This MSPP shall be administered by the Compensation
Committee of the Board (the “Committee”). The Committee has full discretionary
authority to construe and interpret the provisions of this MSPP and make factual
determinations hereunder, including the power to determine the rights or
eligibility of employees or Participants and any other persons, and the amounts
of their benefits under this MSPP, and to remedy ambiguities, inconsistencies or
omissions, and such determinations shall be binding on all parties. The
Committee, from time to time, may adopt such rules and regulations as may be
necessary or desirable for the proper and efficient administration of this MSPP
and as are consistent with the terms of this MSPP. The Committee may delegate
all or any part of its powers, rights, and duties under this MSPP to such person
or persons as it may deem advisable, and may engage agents to provide certain
administrative services with respect to this MSPP. To enable the Committee to
perform its duties, the Company and its affiliates shall supply full and timely
information to the Committee of all matters relating to the retirement,
disability, death, or other cause for termination of employment of all
Participants, and such other pertinent facts as the Committee may require.
4.DEFERRED COMPENSATION UNIT AWARDS; RESTRICTED STOCK UNIT AWARDS
4.1 Shares Subject to this MSPP.
(a)Shares Available. The total number of shares of common stock of the Company
(“Shares”) reserved and available for issuance pursuant to Deferred Compensation
Units under this MSPP shall be 5,000,000. For the avoidance of doubt, Shares
issued pursuant to awards of Matching RSUs under this MSPP shall not reduce the
share pool set forth in the preceding sentence, but instead shall be issued from
the share pool under the PIP. The Shares




--------------------------------------------------------------------------------




issued pursuant to this MSPP may be Shares that are authorized and unissued or
Shares that were acquired by the Company, including Shares purchased on the open
market.
(b)Adjustments for Certain Corporate Transactions. In the event of any merger,
share exchange, reorganization, consolidation, recapitalization,
reclassification, distribution, stock dividend, stock split, reverse stock
split, split-up, spin-off, issuance of rights or warrants or other similar
transaction or event affecting the Shares in any case after adoption of this
MSPP by the Board, the Committee shall make such adjustments or substitutions
with respect to this MSPP and to awards granted thereunder as it deems
appropriate to reflect the occurrence of such event, including, but not limited
to, adjustments to the aggregate number and kind of securities reserved for
issuance under this MSPP and to the number and kind of securities subject to
outstanding awards.
4.2 Bonus Deferral Commitment. A Participant may elect to defer up to 50% of his
or her annual incentive award (in increments of 1% or as otherwise determined by
the Committee), paid under the Company’s Performance Incentive Plan (“Bonus
Compensation”), in a Participation Agreement for a period of three (3) years, or
such longer period as may be permitted by the Committee (the “Deferral Period”)
from the date that amounts subject to such election would otherwise become
payable (the “Deferral Date”) (any amount so elected to be deferred pursuant to
this MSPP is referred to herein as a “Bonus Deferral Commitment”). To the extent
applicable, Bonus Deferral Commitments under this MSPP are intended to conform
to the requirements of Section 409A of the Code. The amount to be deferred shall
be stated as a percentage of any Bonus Compensation payable during the Plan Year
with respect to which the deferral applies from any Bonus Compensation payable
during such Plan Year, or in such other form as allowed by the Committee
consistent with the applicable requirements of Section 409A of the Code. Each
Bonus Deferral Commitment shall be obtained by a Participant in a time and
manner that complies with Section 409A of the Code and any regulatory or other
guidance issued thereunder to the extent applicable.
4.3 Awards of Deferred and Restricted Stock Units.
(a)Deferred Compensation Unit Awards. A “Deferred Compensation Unit” or “DCU”
shall be a bookkeeping unit equivalent to one Share. DCUs shall not constitute
actual stock and shall have no voting rights. On the Deferral Date, the Company
shall award to the Participant DCUs covering a number of Shares having an
aggregate Fair Market Value on the Deferral Date equal to the amount of the
Bonus Compensation elected to be deferred (rounded down to the nearest whole
Share, with any remaining cash payable to the Participant as soon as practicable
by regularly scheduled payroll or otherwise, but in no event later than 30 days
after the Deferral Date.) and withhold from the Bonus Compensation otherwise
payable an amount equal to the Fair Market Value of such DCUs on the Deferral
Date. For these purposes, the “Fair Market Value” means, as of any given date,
the closing price of the Shares on the NASDAQ Global Select Market or if the
Shares are not traded on the NASDAQ Global Select Market, the principal
securities exchange or any other national market system or automated quotation
system on which the Shares are listed, quoted or traded, or, if no such sale of
Shares is reported on such date, the fair market value of the Shares as
determined by the Committee in good faith. Any DCU granted to a Participant
under this MSPP shall be credited to a Deferred Compensation Unit bookkeeping
account maintained by the Company for such Participant.
(b)Matching Restricted Stock Unit Awards. In addition to the DCUs, on the
Deferral Date the Company shall also award to the Participant pursuant to the
terms of the PIP, Restricted Stock Units (“Matching RSUs”) covering a number of
Shares equal to 25% of the number of Shares subject to the DCUs awarded to the
Participant on the Deferral Date pursuant to Section 4.3(a) of this MSPP
(rounded down to the nearest whole Share). Matching RSUs shall not constitute
actual stock and shall have no voting rights. Any Matching RSU granted to a
Participant under this MSPP shall be credited to a Restricted Stock Unit
bookkeeping account maintained by the Company for such Participant.
(c)Vesting. Unless otherwise provided for in the terms of an award agreement,
all DCUs shall be fully vested as of the applicable Deferral Date. Matching RSUs
shall vest on the earlier of (i) the effective date of the Participant’s normal
retirement, as defined in the Company’s U.S. tax qualified defined benefit
pension plan or the affiliate’s pension plan, as the case may be, (b) the date
of the Participant’s death, (c) the effective date of the Participant’s
disability (as defined under the terms of the Company’s or affiliate’s Long-Term
Disability Plan, as the case may be), (d) the third anniversary of the Deferral
Date, or (e) as otherwise described in the applicable award agreement. All other
terms and conditions of the DCUs and the Matching RSUs shall be as set forth in
an applicable award agreement or in this MSPP or the PIP.
(d)Employment Required. Notwithstanding anything herein to the contrary, a
Participant must be employed by the Company or an affiliate of the Company on
the Deferral Date in order to receive an award of DCUs or Matching RSUs under
this MSPP.




--------------------------------------------------------------------------------




4.4 Dividend Equivalent Rights. Unless otherwise provided by the Committee, any
awards of DCUs or Matching RSUs under this MSPP shall earn dividend equivalents.
Unless otherwise provided by the Committee, such dividend equivalents shall be
made (by regularly scheduled payroll or otherwise) as soon as practicable on or
after the date on which such dividends are paid (and in no event later than 30
days after the date on which such dividends are paid). At the Committee’s
discretion, any crediting of dividend equivalents may be subject to such
restrictions and conditions as the Committee may establish, including
reinvestment in additional Shares, DCUs or RSUs.
4.5 Modification of Bonus Deferral Commitment. A Bonus Deferral Commitment shall
be irrevocable except that the Committee may, in its sole and absolute
discretion, permit a Participant to reduce the amount to be deferred, or waive
the remainder of the Bonus Deferral Commitment upon a finding that the
Participant has suffered an Unforeseeable Emergency (as defined below). The
dollar amount associated with such a reduction or waiver shall not exceed the
amount required (including anticipated taxes on the distribution) to meet the
emergency financial need and not reasonably available from other resources of
the Participant (including reimbursement or compensation by insurance, cessation
of deferrals under this MSPP, and liquidation of the Participant’s assets, to
the extent liquidation itself would not cause severe financial hardship). If the
Committee grants a reduction or waiver request pursuant to this Section 4.5, the
Participant will forfeit any unvested Matching RSUs associated with the
reduction or waiver and will not be allowed to enter into a new Bonus Deferral
Commitment for the remainder of the Plan Year in which the reduction or waiver
of the Bonus Deferral Commitment occurs and the following Plan Year. Any
resumption of the Participant’s deferrals under this MSPP shall be made only at
the election of the Participant in accordance with this Section 4.
An “Unforeseeable Emergency” is a severe financial hardship to the Participant
resulting from:
(a)
Medical expenses resulting from a sudden unexpected illness or accident incurred
by the Participant, his spouse, his beneficiary, or his dependents (as defined
in Code Section 152(a) without regard to section 152(b)(1), (b)(2), and
(d)(1)(B) for employees of the Company);

(b)
Uninsured casualty loss pertaining to property owned by the Participant; or

(c)
Other similar extraordinary and unforeseeable circumstances involving an
uninsured loss arising from an event beyond the control of the Participant.

Any DCUs subject to such waiver or reduction request shall be distributed to the
Participant in the form of Shares as soon as practicable following the grant of
such waiver or reduction request.
5.TIME AND FORM OF PAYMENT.
5.1 Time and Form of Payment. DCUs shall be settled with the Participant (or his
or her beneficiary) in the form of Shares as soon as practicable after the date
on which (a) the Deferral Period expires, (b) the Participant dies, (c) the
Participant becomes disabled (pursuant to the terms of the Company’s of
affiliate’s Long-Term Disability Plan, as the case may be), or (d) the
Participant experiences a Separation from Service (within the meaning of
Section 409A of the Code and the regulations, notices and other guidance
thereunder). Vested RSUs shall be settled with the Participant (or his or her
beneficiary) in Shares as soon as practicable after the date on which the RSUs
vest in accordance with the terms of this MSPP, and in all events no later than
March 15th of the year following the year in which such RSUs vest.
5.2 Specified Employees. Notwithstanding anything herein to the contrary, and
subject to Code Section 409A, to the extent Code Section 409A(2)(B) is
applicable, payment under this Section 5 shall not be made to any Participant
who is a Specified employee (within the meaning of Section 409A of the Code and
the regulations, notices and other guidance thereunder) before the date that is
not less than six months after the date of the Participant’s Separation from
Service.
6.AMENDMENTS AND TERMINATION. The Company reserves the right to amend, modify,
or terminate this MSPP (in whole or in part) at any time by action of the Board
or the Committee, with or without prior notice. Except as described below in
this Section 6 or in Section 2, no such amendment or termination shall in any
material manner adversely affect any Participant’s rights to any amounts already
deferred or credited hereunder or deemed earnings thereon, up to the point of
amendment or termination, without the consent of the Participant. Subject to the
above provisions, the Board shall have broad authority to amend this MSPP to
take into account changes in applicable law, including but not limited to
securities and tax laws and accounting rules.




--------------------------------------------------------------------------------




7.MISCELLANEOUS.
7.1 Contractual Obligation. This MSPP shall create an unfunded, unsecured
contractual obligation on the part of the Company to make payments and issue
Shares under DCUs and Matching RSUs.
7.2 Unsecured Interest. No Participant or party claiming an interest in benefits
of a Participant hereunder shall have any interest whatsoever in any specific
asset of the Company. To the extent that any party acquires a right to receive
payments or Shares under this MSPP, such right shall be equivalent to that of an
unsecured general creditor of the Company. Each Participant, by participating
hereunder, agrees to waive any priority creditor status with respect to any
amounts due hereunder. The Company shall have no duty to set aside or invest any
amounts credited to DCU or Matching RSU awards under this MSPP.
7.3 Transferability. Except as provided in the applicable award agreement or
otherwise required by law, awards shall not be transferable or assignable other
than by will or the laws of descent and distribution. In no event may any award
be transferred in exchange for consideration.
7.4 Representations and Restrictions. The Committee may require each person
acquiring Shares pursuant to an award to represent to and agree with the Company
in writing that such person is acquiring the Shares without a view to the
distribution thereof. The certificates for such shares may include any legend
that the Committee deems appropriate to reflect any restrictions on transfer.
All certificates for Shares or other securities delivered under this MSPP shall
be subject to such stock transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission or other applicable securities commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal, state or foreign securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.
7.5 No Right to Employment. Neither the adoption of this MSPP nor the granting
of awards under this MSPP shall confer upon any employee any right to continued
employment nor shall they interfere in any way with the right of the Company, or
a subsidiary or an affiliate thereof, to terminate the employment of any
employee at any time. Nothing contained in this MSPP shall prevent the Company,
or a subsidiary or an affiliate thereof, from adopting other or additional
compensation arrangements for their respective employees.
7.6 Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for income tax purposes with
respect to any award under this MSPP, the Participant shall pay to the Company
or its affiliate, or make arrangements satisfactory to the Company or its
affiliate regarding the payment of, any federal, state, provincial, local or
foreign taxes, premiums or contributions of any kind which are required by law
or applicable regulation to be withheld with respect to such amount. Unless
otherwise determined by the Committee, withholding obligations arising from an
award (including the issuance or other transfer of Shares) may be settled with
Shares, including Shares that are part of, or are received upon conversion of,
the award that gives rise to the withholding requirement. In no event shall the
Fair Market Value of the Shares to be withheld and delivered pursuant to this
Section 7.6 to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld. The
obligations of the Company under this MSPP shall be conditional on such payment
or arrangements, and the Company, its subsidiaries and its affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participant. The Committee may establish such
procedures as it deems appropriate, including the making of irrevocable
elections, for the settling of withholding obligations with Shares.
7.7 Governing Law; Jurisdiction; Venue. This MSPP and all awards made and
actions taken hereunder shall be governed by and construed in accordance with
the laws of the Commonwealth of Virginia, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this MSPP to the substantive law of another jurisdiction. Unless otherwise
provided in an award, recipients of an award under this MSPP are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
the Commonwealth of Virginia, to resolve any and all issues that may arise out
of or relate to this MSPP or any related award.
7.8 Successors. All obligations of the Company under this MSPP with respect to
awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.




--------------------------------------------------------------------------------




7.9 Severability. If any provision of this MSPP is held invalid or
unenforceable, the invalidity or unenforceability shall not affect the remaining
parts of this MSPP, and this MSPP shall be enforced and construed as if such
provision had not been included.
7.10 Rules for Non-U.S. Jurisdictions. The Committee may adopt rules or
procedures relating to the operation and administration of this MSPP to
accommodate the specific requirements of local laws and procedures. Without
limiting the generality of the foregoing, the Committee is specifically
authorized to adopt rules and procedures regarding handling of payroll
deductions, payment of interest, conversion of local currency, payroll tax,
withholding procedures and handling of stock certificates which vary with local
requirements. The Committee may also adopt sub-plans applicable to particular
affiliates of the Company or locations. The rules of such sub-plans may take
precedence over other provisions of this MSPP, with the exception of Section
4.1, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this MSPP shall govern the operation of such sub-plan. The parties
declare that it was their wish that this MSPP and all documents or notices in
connection herewith be drawn up in the English Language. Les parties aux
présentes déclarent avoir souhaité que la présente MSPP et tout document et avis
s’y rattachant soient rédigés en langue anglaise.
8.CLAIMS PROCEDURE.
8.1 Claim. The Committee shall establish rules and procedures to be followed by
Participants and their beneficiaries in (a) filing claims for benefits, and (b)
for furnishing and verifying proof necessary to establish the right to benefits
in accordance with this MSPP, consistent with the remainder of this Section 8.
Such rules and procedures shall require that claims and proof be made in writing
and directed to the Committee.
8.2 Review of Claim. The Committee or its designee shall review all claims for
benefits. Upon receipt by the Committee of such a claim, it shall determine all
facts which are necessary to establish the right of the claimant to benefits
under the provisions of this MSPP and the amount thereof as herein provided
within ninety (90) days of receipt of such claim. If prior to the expiration of
the initial ninety (90) day period, the Committee determines additional time is
needed to come to a determination on the claim, the Committee shall provide
written notice to the Participant, beneficiary or other claimant of the need for
the extension, not to exceed a total of one hundred eighty (180) days from the
date the application was received.
8.3 Notice of Denial of Claim. In the event that any Participant, beneficiary or
other claimant claims to be entitled to a benefit under this MSPP, and the
Committee determines that such claim should be denied, in whole or in part, the
Committee shall, in writing, notify such claimant that the claim has been
denied, in whole or in part, setting forth the specific reasons for such denial.
Such notification shall be written in a manner reasonably expected to be
understood by such claimant, shall refer to the specific sections of the MSPP
relied on, shall describe any additional material or information necessary for
the claimant to perfect the claim, shall provide an explanation of why such
material or information is necessary, and, where appropriate, shall include an
explanation of how the claimant can obtain reconsideration of such denial.
8.4 Reconsideration of Denied Claim.
(a)Within sixty (60) days after receipt of the notice of the denial of a claim,
such claimant or duly authorized representative may request, by mailing or
delivery of such written notice to the Committee, a reconsideration by the
Committee of the decision denying the claim. If the claimant or duly authorized
representative fails to request such a reconsideration within such sixty (60)
day period, it shall be conclusively determined for all purposes of this MSPP
that the denial of such claim by the Committee is correct. If such claimant or
duly authorized representative requests a reconsideration within such sixty (60)
day period, the claimant or duly authorized representative shall have thirty
(30) days after filing a request for reconsideration to submit additional
written material in support of the claim, review pertinent documents, and submit
issues and comments in writing.
(b)After such reconsideration request, the Committee shall determine within
sixty (60) days of receipt of the claimant’s request for reconsideration whether
such denial of the claim was correct and shall notify such claimant in writing
of its determination. The written notice of the Committee’s decision shall be in
writing and shall include specific reasons for the decision, shall be written in
a manner reasonably calculated to be understood by the claimant, and shall
identify specific references to the pertinent MSPP provisions on which the
decision is based. In the event of special circumstances determined by the
Committee, the time for the Committee to make a decision may be extended by an
additional sixty (60) days upon written notice to the claimant prior to the
commencement of the extension.




